


AMENDMENT No. 4 TO TERM NOTE




This Amendment to the Term Note (“Amendment No. 4”) is dated November 30, 2015
by and among SofTech, Inc., a Massachusetts corporation with offices at 650
Suffolk Street, Suite 415, Lowell, MA 01854 (the “Borrower”) and EssigPR, Inc.,
a Puerto Rico corporation and Joe Daly (the “Lender”).




WHEREAS, the Borrower and Lender are parties to that certain Term Note dated
October 1, 2014 which was amended through an agreement dated April 2, 2015
(“Amendment”), and on July 15, 2015 (“Amendment No. 2”), and again on October
16, 2015 (“Amendment No. 3”);




WHEREAS, additional principal totaling $53,551 was advanced by Lender to
Borrower on November 17, 2015;




WHEREAS, the Term Note, as amended, is due and payable in full on January 10,
2016; and




NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, the parties agree as follows:

 

1.

Principal Due. Section 1. entitled “Promise to Pay.” of the Term Note, as
amended, shall be amended by changing the principal amount due under the Term
Note from $700,000 to $753,551 to reflect the additional advance of $53,551
received on November 17, 2015.




All other terms and conditions detailed in the Term Note, as amended, shall
remain unchanged.




BORROWER

LENDER

SofTech, Inc.

EssigPR, Inc.







By: /s/ Joseph P. Mullaney                       

By: /s/ Joseph P. Daly                        




Its: CEO

                                                            

Its: CEO

                                             




Date: November 30, 2015                         

Date: November 30, 2015                  









